SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 May 19, 2011 Commission File Number: 000-50867 Syneron Medical Ltd. (Translation of registrant’s name into English) Industrial Zone, Yokneam Illit 20692, P.O.B. 550, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- The GAAP Financial Statements attached to the Press Release of the Company, dated May 19, 2011, entitled “Syneron Reports First Quarter 2011 Results,” which is attached hereto is incorporated by reference into the Company’s Registration Statements on Form S-8 filed with the Securities and Exchange Commission on November 16, 2004 (Registration No. 333-120559), on January 8, 2010 (Registration No. 333-164250) and on January 15, 2010 (Registration No. 333-164351). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERONMEDICAL LTD. By: /s/ Asaf Alperovitz Name: Asaf Alperovitz Title: Chief Financial Officer Date: May 19, 2011 Syneron Reports First Quarter 2011 Results Revenue increased to $49.8 million, with net profitability on a Non-GAAP basis PAD* segment operating profit of $3.2 million, or 6.8% of revenue Yokneam, Israel, May 19, 2011 - Syneron Medical Ltd. (NASDAQ:ELOS), the leading global aesthetic device company, today announced first quarter 2011 financial results for the three month period ended March 31, 2011. First Quarter 2011 Year-Over-Year Financial Highlights Include: ● Revenue of $49.8 million, up 15.8% ● International revenue of $33.4 million, up 17.5% ● North America revenue of $16.4 million, up 12.6% ● Non-GAAP gross margin of 53.5%, up from 47.4% ● Non-GAAP net income of $0.2 million and non-GAAP EPS of $0.01, compared to a net loss of $4.9 million and a loss per share of $0.14 ● PAD segment non-GAAP operating income of $3.2 million, or 6.8% of revenue, compared to an operating loss of $4.7 million ● Cash and investments portfolio of $211.4 million at March 31, 2011 Louis P. Scafuri, Chief Executive Officer of Syneron, commented, “Total revenue in the first quarter grew 15.8% over the prior year, driven by the Company’s innovative and clinically validated product portfolio, our broad geographical coverage, and record sales of consumables.Over the last several months, we have generated significant interest in our recent product introductions and have leveraged our presence at several of the largest aesthetic industry conferences to support these launches.We are particularly pleased with the early feedback from the initial U.S. launch of the elure™ Advanced Skin Lightning Technology and believe that its proven safety and efficacy profile gives it the potential to become the market leader for skin lightning products. “During the quarter we announced the formation of a new subsidiary, Syneron Beauty, that is focused on products for the direct-to-consumer, home-use market.Within Syneron Beauty, sales of the mē home-use hair removal system and the Tända™ family of home-use light therapy products tracked in-line with our expectations and we believe we are well positioned to continue gaining traction in this important segment of the market. “In addition to the growth we experienced in the first quarter, we are also pleased with the recent ruling in Candela’s patent litigation with Palomar Medical Technologies.The U.S. District Court in Massachusetts ruled that Candela does not infringe eleven of the twelve patent claims at issue, a significant victory for Candela. Yesterday, the judge set October 3, 2011 as our trial date and we feel confident that the single remaining Palomar claim will be defeated at trial once the facts are presented in Court.” *PAD: Professional Aesthetic Device segment, which includes the results of the Syneron and Candela device businesses Revenue: First quarter 2011 revenue was $49.8 million, an increase of 15.8% compared to $43.0 million in the first quarter 2010. International revenue in the first quarter 2011 was $33.4 million, an increase of 17.5% compared to $28.4 million in the first quarter 2010. First quarter 2011 revenue in North America was $16.4 million, an increase of 12.6% compared to $14.6 million in the first quarter 2010. Non-GAAP Financial Highlights for the First Quarter Ended March 31, 2011: Gross Margin: First quarter 2011 gross margin was 53.5%, compared to 47.4% in the first quarter 2010. Operating Income (loss): First quarter 2011 operating income was $0.6 million, compared to an operating loss of $6.0 million in the first quarter 2010. First quarter 2011 operating income represented 1.2% of revenue in the quarter, compared to an operating loss of 14.0% of revenue in the first quarter 2010. The significant improvement in operating income (loss) was primarily driven by: higher sales mix of Syneron products and consumables, which benefit from increased cross selling; higher production and sales volume; and operational efficiency and cost cutting measures implemented since the first quarter 2010. Net Income (loss): First quarter 2011 net income was $0.2 million, compared to a net loss of $4.9 million in the first quarter 2010. Earnings (loss) Per Share: First quarter 2011 earnings per share (basic and diluted) was $0.01, compared to a loss per share of $0.14 in the first quarter 2010. GAAP Financial Highlights for the First Quarter Ended March 31, 2011: Gross Margin: First quarter 2011 gross margin was 51.4%, compared to 34.5% in the first quarter 2010. Operating Income (loss): First quarter 2011 operating loss was $2.6 million, compared to an operating loss of $29.9 million in the first quarter 2010. The significant improvement in operating loss was primarily driven by: higher sales mix of Syneron products and consumables, which benefit from increased cross selling; higher production and sales volume; and operational efficiency and cost cutting measures implemented since the first quarter 2010. Net Income (loss): First quarter 2011 net loss was $2.4 million, compared to a net loss of $22.5 million in the first quarter of 2010. Loss Per Share: First quarter 2011 loss per share was $0.07, compared to a loss per share of $0.66 in the first quarter 2010. Cash Position: As of March 31, 2011, cash and cash equivalents, including short-term and long-term bank deposits and investments in marketable securities, were $211.4 million. Asaf Alperovitz, Chief Financial Officer of Syneron, commented, “Our first quarter 2011 results in the PAD segment demonstrated a significant year-over-year improvement in margins that we believe is indicative of the potential leverage we can drive from the combined Syneron and Candela business. Our PAD revenue included sales from the initial launches of the ePrime™ Energy-Based Dermal Volumizer™ and CO2RE Fractional CO2 Resurfacing System.” Mr. Alperovitz added, “During the quarter we continued to invest in our Emerging Business Units, or EBU, including the U.S. launch activities for elure, the European launch of the mē home-use hair removal system and the continued roll out of the Tända LED systems and Light Instruments’ dental laser devices.While the costs associated with these activities reduced profitability in the quarter, we feel confident that these activities will drive long-term revenue growth and profitability as we are able to increase adoption of our EBU products. On a consolidated basis, while we will continue to invest in driving growth in the EBU segment, we expect growth in sales of higher margin products from both segments to continue to increase our overall profitability.” Unaudited Non-GAAP segment results for the three months ended March 31, 2011 and 2010 (in thousands): For the three-months ended March 31, % of March 31, % of % of Revenues Revenues Change Revenue Professional Aesthetic Devices $ % $ % % Emerging Business Units % % % Total revenues $ % $ % % Operating income (loss) Professional Aesthetic Devices $ % $ ) -11.1
